DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a method of using the drink mixer apparatus of claim 11” but then goes on to repeat all of the structure presented in claim 11.  This leads to a number of antecedent basis issues.  For example, it is not clear if “a handle”, “a battery”, etc. in claim 12 are the same structures as those presented in claim 11.  The Examiner suggests that claim 12 be amended by deleting the structural language from claim 11, so that the claim recites “a method of using the drink mixer apparatus of claim 11, comprising: having a beverage cup filled with a beverage; submerging the mixer paddle within the beverage of the beverage cup…”  Because the mixer apparatus of claim 11 is included in the preamble of claim 12, there is no need to repeat all the structural language of claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atinaja (US PGPub 2020/0179886, hereinafter Atinaja).
Regarding claim 1, Atinaja discloses a drink mixer apparatus comprising:
a handle (figure 13, apparatus 100), the handle having a handle proximal end, a handle distal end, a handle left side, a handle right side, a handle top side, and a handle bottom side (see figure 13);
a battery (paragraph 0025, “a battery located within the housing”) coupled within the handle;
a motor (paragraph 0025, “within the housing, there maybe located…motor components”) coupled within the handle, the motor being in operational communication with the battery (claims 1-3);
a trigger (switch 130) coupled to the handle, the trigger being in operational communication with the motor (paragraph 0028);
an extension arm (housing 1305) coupled to the handle, the extension arm being coupled to the handle distal end and bending to form an angle between 45-90 degrees (angle can be seen to be approximately 90 degrees);
a mixer shaft (shaft 1345) rotatably coupled to the extension arm;
a drive line coupled to the motor, the drive line extending through the extension arm and being in operational communication with the mixer shaft (paragraphs 0053-0054 indicate that the blades are driven by the motor, so a drive line connection of some kind must be present); and
a mixer paddle (blades 1350) coupled to the mixer shaft.
Regarding claim 3, Atinaja discloses the extension arm (figure 13, housing 1305) forming a curved angle of 90 degrees (angle can be seen to be approximately 90 degrees in figure 13).
Regarding claim 8, Atinaja discloses the handle bottom side having a plurality of ergonomic ridges (figure 13, ridges can be seen extending around the handle on either side of switch 130).
Regarding claim 9, Atinaja discloses the trigger (figure 13, switch 130) being coupled to the handle bottom side between the plurality of ergonomic ridges and the handle distal end (see figure 13).  It is noted that the apparatuses of the instant application and the prior art are both hand-held apparatuses that are fully maneuverable in space.  Thus, terms like “bottom side” and “top side” are dependent on the current position of the apparatus.  The apparatus of Atinaja could easily be maneuvered such that the switch 130 is positioned on the bottom side, top side, or any other side of the device.
Regarding claim 10, Atinaja discloses that the battery may be a removable battery (paragraph 0025, “the battery may be removable an replaceable).  Given that the battery cannot be seen on the exterior of the apparatus 100, this would require some sort of removable battery cover coupled adjacent to the battery, meeting the claim.  It is further noted that removable battery covers are very well-known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Atinaja (US PGPub 2020/0179886, hereinafter Atinaja) in view of Cairelli (US 3656718, hereinafter Cairelli).
Regarding claim 2, Atinaja is silent to the blade being helical as recited.  Cairelli discloses a mixing device having a mixer paddle (figure 2, blades 19) that is helical and extends from proximal a shaft distal end (lower end of beater 10) of the mixer shaft around a shaft sidewall of the mixer shaft (see figure 2).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddles of Cairelli for those of Atinaja because the simple substitution of one known paddle for another would have provided only the expected result of mixing material, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Atinaja (US PGPub 2020/0179886, hereinafter Atinaja) in view of Aharonovitch et al. (US PGPub 2010/0143558, hereinafter Aharonovitch).
Regarding claim 4, Atinaja is silent to the extension arm having a flanged arm distal end.  Aharonovitch teaches a drink mixer apparatus including an extension arm (figure 2, curved portion of unit 20A) having a flanged arm distal end (at mechanical interface unit 4A).  This portion of the device includes a flange at its edge, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Atinaja with the flanged arm distal end of Aharonovitch for the purpose of allowing attachment of the tool to the device, as seen in Aharonovitch.
Regarding claim 5, Atinaja discloses, in another embodiment, a splash cover (figure 11, at top end 1110) coupled to the mixer shaft, the splash cover having an engagement aperture (hole 1120) selectively receiving the mixer shaft and a cover perimeter (edge of end 1110), the cover perimeter being configured to selectively engage the rim of a beverage cup (see figure 11).  Atinaja is silent to the cover having a hemispherical wall.  Aharonovitch teaches a cover having a hemispherical wall (figure 2, limiter 6A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the embodiment of Atinaja with the splash cover of the alternate embodiment for the purpose of reducing mess from material escaping while mixing.  It would have further been obvious to have provided the splash cover with a hemispherical shape because it has been held that shape configuration is a matter of choice absent persuasive evidence that the claimed shape is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In this case, the different shaped shields would provide only the expected result of limiting splash while mixing, indicating that they are obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Atinaja (US PGPub 2020/0179886, hereinafter Atinaja) in view of Cairelli (US 3656718, hereinafter Cairelli), as applied to claim 5 above, and further in view of Clawson et al. (US PGPub 2008/0247267, hereinafter Clawson).
Regarding claim 6, Atinaja and Cairelli are silent to the cover wall being transparent.  Clawson teaches a mixing device including a cover wall (figure 13, shield 200) wherein the cover wall is transparent (paragraph 0049).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have made the cover of Atinaja and Cairelli transparent, as in Clawson, for the purpose of allowing a user to see through the cover (Clawson: paragraph 0049).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atinaja (US PGPub 2020/0179886, hereinafter Atinaja) in view of Cairelli (US 3656718, hereinafter Cairelli), as applied to claim 5 above, and further in view of Potash (US 10689171, hereinafter Potash).
Regarding claim 7, Atinaja and Cairelli are silent to the cover wall having a plurality of vent apertures extending therethrough.  Potash teaches a mixing device having a cover wall (figure 1, lid 30) including a plurality of vent apertures extending therethrough (figure 3A, openings 33; such openings would be fully capable of venting).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the cover wall of Atinaja and Cairelli with apertures, as in Potash, for the purpose of adding ingredients or materials to the container while mixing (Potash: column 3, lines 24-26).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atinaja (US PGPub 2020/0179886, hereinafter Atinaja) in view of Cairelli (US 3656718, hereinafter Cairelli), Aharonovitch et al. (US PGPub 2010/0143558, hereinafter Aharonovitch), Clawson et al. (US PGPub 2008/0247267, hereinafter Clawson), and Potash (US 10689171, hereinafter Potash).
Regarding claim 11, see the rejections of claim 1, 2, and 4-10.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Atinaja (US PGPub 2020/0179886, hereinafter Atinaja) in view of Cairelli (US 3656718, hereinafter Cairelli), Aharonovitch et al. (US PGPub 2010/0143558, hereinafter Aharonovitch), Clawson et al. (US PGPub 2008/0247267, hereinafter Clawson), Potash (US 10689171, hereinafter Potash), and Hamilton (US PGPub 2009/0135668, hereinafter Hamilton).
Regarding claim 12, the mixer apparatus of claim 11 is rendered obvious (see above rejections).  Atinaja further discloses the method of having a beverage cup filled with a beverage (figure 12); submerging the mixer paddle within the beverage of the beverage cup (figure 12); engaging the splash cover with a rim of the beverage cup (figure 11); activating the trigger to spin the mixer paddle until the beverage has been thoroughly mixed (paragraph 0051); and removing the mixer paddle from the beverage (paragraphs 0051-0052).  Although Atinaja does not explicitly disclose placing the mixer paddle and the mixer shaft into a sanitizing fluid, cleaning implements after using them is extremely well-known in the mixing art.  For example, Hamilton teaches moving an implement to a container of cleaning liquid after use (paragraph 0062).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have cleaned the mixer paddle after use as recited for the purpose of avoiding cross-contamination between uses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wales (US 2932494) discloses a mixing device having a splash guard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774